OPINION OF THE COURT
PER CURIAM:
Appellant, Frank Reid, was convicted by a jury of murder in the first degree, criminal conspiracy, and possession of a prohibited offensive weapon. Post-verdict motions were denied. He was sentenced to life imprisonment for murder in the first degree, and to probation of five to ten years on the other convictions. The sentences were to run consecutively. This appeal from the judgment of sentence for murder followed. No appeal was taken from the conspiracy or possession of prohibited weapon convictions.
Appellant contends (1) that the evidence was insufficient to establish the crime of murder in the first, degree, (2) that the evidence was insufficient to establish criminal conspiracy, (3) that prejudicial error occurred when a picture of a subway tunnel was introduced without any special precautionary instructions, and (4) that statements given to the police following his arrest should have been suppressed because of an unnecessary delay between arrest and arraignment. We have examined these issues and find them to be without merit.
Appellant also contends that the trial judge erred in not submitting to the jury the issue of voluntariness of the appellant’s statements. This issue was not raised during the trial and has thus been waived. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974).
Judgment of sentence affirmed.